Hines, J.
The defendant was convicted of murder, with a recommendation. He moved for a new trial upon the general grounds, and upon the special grounds: (1) that the court erred in failing to charge the jury upon voluntary manslaughter; (2) that the court failed to charge upon the doctrine of reasonable fears; (3) that the court failed to charge the jury upon the credibility of witnesses; (4) that the court failed to charge that the jury could consider the bad character of the deceased in reaching their verdict. The court overruled the motion for new trial. To this judgment' the defendant excepted. Held:
1. If voluntary manslaughter and the doctrine of reasonable fears were involved in this ease, they were injected into it solely by the statement of the accused; and it is now wel^ settled that the failure of the court to charge upon any theory of defense which rests solely upon the statement of the defendant does not require the grant of a hew trial, in the absence of a timely written request. Buchanan v. State, 153 Ga. 866 (2) (113 S. E. 87). Timely requests not having been preferred for instructions upon the above subjects, the court did not err in failing to charge thei’eon.
2. Failure to charge upon the subject of the credibility of witnesses, in the absence of a timely written request, does not require the grant of a new trial. White v. State, 141 Ga. 526 (3) (81 S. E. 440).
3: Where upon the trial of one for murder there is evidence touching the bad character of the deceased, it was not error requiring the grant of a new trial that tire court failed to instruct the jury upon that subject, in the absence of a timely written request for such instructions. Tillman v. State, 136 Ga. 59 (70 S. E. 876).
*513No. 4881.
June 19, 1925.
n. Mercer Jordan and Robert L. Golding, for plaintiff in error.
George M. Napier, attorney-general, Walter 0. Hartridge, solicitor-general, and T. R. Gress, assistant attorney-general, contra., ,
4. Counsel for the defendant in their brief frankly state that the testimony was sufficient to support the verdict. We fully agree with them.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.